DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/135,187 filed on 12/28/2020.
Claims 1-20 have been examined and are pending in this application.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Courtney et al. (US 2020/0134163; Hereinafter “Courtney”) and Wattiau et al. (US 2021/0306157; Hereinafter “Wattiau”). However, none of Courtney nor Wattiau teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 16. For example, none of the cited prior art teaches or suggest the steps of “a method for validating secure assembly of an IHS (Information Handling System), the method comprising: retrieving an inventory certificate uploaded to the IHS during factory provisioning of the IHS, wherein the inventory certificate includes an inventory identifying a plurality of factory installed hardware components of the IHS, and wherein the inventory certificate further includes a plurality of validation schemas that comprise instructions for identifying the factory installed hardware components; collecting an inventory of detected hardware components of the IHS, wherein the inventory is collected based on identifications made using the instructions specified by the validation schemas included in the inventory certificate; and comparing the collected inventory against the inventory from the inventory certificate in order to validate the detected hardware components of the IHS as the same hardware components installed during factory assembly of the IHS.” As a result, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437